Citation Nr: 1018895	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  10-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disability of 
the bilateral feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to 
June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in pertinent part, denied entitlement to 
service connection for a bilateral foot condition.  

The issue has been recharacterized to comport to the evidence 
of record, the Veteran's statements, the statement of the 
case (SOC) and the Form 9 appeal to the Board.  

The Veteran testified at a Board video-conference hearing at 
the RO before the undersigned Veteran's Law Judge in April 
2010.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
skin disability of his bilateral feet.  He claims that he had 
a skin condition during service and that it has been ongoing 
and continues to affect his feet.  In a December 2009 written 
submission to the RO the Veteran noted that he is claiming a 
skin condition of the feet and not pes planus.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

This case must be remanded for two reasons.

At his April 2010 hearing the Veteran testified that he was 
treated for his claimed condition at Tufts Medical Center in 
Boston, Massachusetts, in the 1990s, and by Dr. P. R. in 
2010.  The Veteran provided the mailing addresses for these 
facilities and VA Form 21-4142s.  It does not appear that the 
Veteran has previously identified these health care 
providers.  In order to met its duty to assist the appellant 
in developing the evidence in support of his claim pursuant 
to 38 U.S.C.A. § 5103A, this case must be remanded so that VA 
can obtain these treatment records.  

Second, the evidence of record indicates that the Veteran may 
have a skin disability of his bilateral feet.  At the April 
2010 hearing, the Veteran testified that he currently 
receives treatment for his feet at Dr. P. R.  Likewise, the 
Veteran has claimed that he currently has a skin condition of 
his bilateral feet.  The Veteran is competent to state 
whether he has a condition capable of lay observation, such 
as a skin disease or rash.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

January 1981 STRs indicate that the Veteran was seen for a 
blister on his foot.  It was noted that there were no signs 
of infection and that the blister ruptured.  March 1981 STRs 
note that the Veteran complained of blisters and was given an 
assessment of blisters, both feet.  A September 1981 STR 
notes that the Veteran complained of an infection of the feet 
and that green socks make his feet break out in a rash.  An 
assessment of allergic reaction to colored socks was given, 
and the treating clinician noted that the Veteran is to wear 
white socks for 7 days.  Thus, the Veteran's STRs show some 
treatment during service for skin problems involving the 
feet, despite the fact that clinical evaluation on separation 
shows that the only abnormality involving the Veteran's feet 
was pes planus.  

The record contains evidence indicating that the Veteran may 
currently have a skin disability of the bilateral feet and 
STRs indicating treatment for the Veteran's feet during 
service.  There is insufficient medical evidence for the 
Board to decide the Veteran's claims, and a VA examination 
regarding the nature and etiology of the Veteran's claimed 
skin disability of the bilateral feet should be provided.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159 (c).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Contact Tufts Medical Center at the 
address provided in the VA Form 21-4142 
and obtain any and all treatment records 
for the period of January 1, 1990 to 
December 31, 1999.  Contact Dr. P. R. at 
the address provided for in the VA Form 
21-4142 and obtain any and all treatment 
records for the period of January 1, 2010 
to the present.  Document these requests 
and note negative responses.  

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed skin disability of 
the bilateral feet.  The examiner should 
thoroughly examine the Veteran's feet.  As 
to any skin disability of either foot 
identified, the examiner is to provide an 
opinion as to whether it is at least as 
likely as not related to service.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the Veteran's STRs and 
any treatment records obtained from Tufts 
Medical Center or Dr. P. R.  A rationale 
for all medical opinions must be provided.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



